PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner amendment

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The applicant has been amended as follow:
1. A network device comprising a processing device, and a memory device configured to store logic instructions which, when executed, are configured to cause the processing device to obtain a first set of one or more data elements indicative of one or more conditions in a network in which the network device operates, monitor the first set of one or more data elements to determine if a predefined predicate is affirmed, and execute a response action when the predefined predicate is affirmed, wherein the response action includes one or more of i) starting of streaming a second set of one or more data elements to a network management system and ii) ceasing the streaming of a third set of one or more data elements to the network management system.

3. The network device of claim [[2]] 1, wherein the second set of one or more data elements is at least partially disparate from the first set of one or more data elements. 
 4. The network device of claim [[2]] 1, wherein the predefined predicate and the response action are established by a user of a network management system configured to receive the second set of one or more data elements.
5. (Canceled) -2-
6. (Original) The network device of claim 1, wherein the first set of one or more data elements includes performance monitoring data. t. (Original) The network device of claim 1, wherein the predefined predicate includes multiple predetermined conditions in the network.
8. A network management system comprising: a processing device, and a memory device configured to store logic instructions which, when executed, are configured to cause the processing device to configure one or more network devices in communication with the network management system to gather one or more sets of one or more data elements, the one or more sets of one or more data elements being indicative of one or more conditions in a network in which the one or more network devices operate, 
configure the one or more network devices to perform analytics on the one or more sets of one or more data elements,
enable a user to establish a predicate corresponding to a condition of each of the one more sets of one or more data elements for the one or more network devices,
enable the user to establish a response action to be executed when the predicate is affirmed, wherein the response action includes starting of streaming a first set of one or more data elements that is disparate from another set of one or more data elements used to determine if the predicate is affirmed, and
initiate one or more actions to modify the network in response to performing analytics based on any of the first set one or more data elements streamed from the one or more network elements.
9. (Canceled).
10. The network management system of claim 8, wherein the first set of one or more data elements are received from the one or more network devices in response to the predicate being affirmed by the one or more network devices.
11. (Canceled).
12. The network management system of claim 8, wherein the response action includes ceasing the streaming of third set of one or more data elements.

14 - 20. (Canceled).
21. A network management system comprising: a processing device, and a memory device configured to store logic instructions which, when executed, are configured to cause the processing device to configure one or more network devices in communication with the network management system to gather one or more sets of one or more data elements, the one or more sets of one or more data elements being indicative of one or more conditions in a network in which the one or more network devices operate, configure the one or more network devices to perform analytics on the one or more sets of one or more data elements, enable a user to establish a predicate corresponding to a condition of each of the one or more sets of one or more data elements for the one or more network devices, enable the user to establish a response action to be executed when the predicate is affirmed, wherein the response action includes one or more of i) starting of streaming of a first set of one or more data elements and ii) ceasing the streaming of a second set of one or more data elements, and initiate one or more actions to modify the network in response to performing analytics based on any of the first set one or more data elements streamed from the one or more network elements.
22. The network management system of claim 21, wherein the first set of one or more data elements are received from the one or more network devices in response to the predicate being affirmed by the one or more network devices.
[[24]] 23. (Currently Amended) The network management system of claim 21, wherein the response action includes streaming the first set of one or more data elements that is disparate from another set of one or more data elements used to determine if the predicate is affirmed.
[[25]] 24. The network management system of claim 21, wherein the predicate includes multiple predetermined conditions in the network.
					Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Anthony-Peter can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information 
					/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448